NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted March 17, 2010*
                                      Decided April 7, 2010

                                              Before

                               RICHARD A. POSNER, Circuit Judge

                               DANIEL A. MANION, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge

No. 09‐3396

TONICIA BOSTON,                                        Appeal from the United States District
     Plaintiff‐Appellant,                              Court for the Central District of Illinois.

       v.                                              No. 06‐3166

MEMORIAL MEDICAL CENTER,                               Jeanne E. Scott,
    Defendant‐Appellee.                                Judge.

                                            O R D E R

        Tonicia Boston sued Memorial Medical Center under the Americans with Disabilities
Act, claiming that her former employer failed to accommodate her disability.  See 42 U.S.C.
§§ 12112(a), (b)(5)(A).  The district court concluded that Boston was not disabled under the
ADA  and  granted  summary  judgment  against  her;  in  the  alternative,  the  district  court
reasoned, Boston had not shown that Memorial failed to accommodate her disability.  Boston
appeals,  but  we  affirm  the  judgment.    Although  we  think  that  Boston  presented  sufficient
evidence to survive summary judgment on the question whether she is disabled under the




       *
       We GRANT the plaintiff‐appellant’s unopposed motion to waive oral argument. 
The appeal is submitted on the briefs and the record.  See FED. R. APP. P. 34(f).
No. 09‐3396                                                                                 Page 2

ADA,  we  agree  with  the  district  court  that  she  did  not  show  that  Memorial  refused  to
accommodate her disability.

        Boston was working for Memorial as a registered nurse when she suffered an on‐the‐job
injury that resulted in a chronic back condition.  As a result, she testified at her deposition, she
could bathe by herself only “occasionally.”  Keeping in mind that we are reviewing a grant of
summary judgment, we construe the somewhat ambiguous deposition testimony in the light
reasonably most favorable to Boston as the non‐moving party.  At least a few times per week
she required the assistance of her mother or young daughter, she explained, and “occasionally”
she would not be able to bathe at all.  Likewise, Boston said, she was able to prepare her own
meals only once or twice a week and otherwise relied on her mother.  And only rarely was she
able to clean her house, Boston complained.  But, she admitted, she could perform some daily
chores without any assistance at all, including dressing herself, driving to work, and walking
from the parking lot to her office.

        Memorial concluded that a registered nurse’s duties were too physically demanding for
someone with Boston’s condition and granted her request to work as a clinical case manager
instead.  In January 2005, Boston began to train for her new position, which required a lot of
sitting.    The  constant  sitting  aggravated  her  condition,  so  she  asked  Julie  Meyers,  her
supervisor, if she could take occasional breaks.  Meyers apparently did not grant Boston’s
request.  In March Boston asked Meyers if she could work fewer hours during an upcoming
shift because her back was acting up.  Meyers told Boston that, unless she was sick, she needed
to work the hours she was scheduled.

        Memorial issued a written warning regarding Boston’s performance the following week.
The warning identified four areas of concern—Boston took too many breaks, called in sick
excessively, communicated uncivilly with other employees, and often did not follow proper
procedures.    In  response  to  Memorial’s  accusation  that  she  took  too  many  breaks,  Boston
submitted  notes  from  two  doctors  explaining  that  her  chronic  back  condition  required  an
accommodation.  One doctor advised that, once every hour or two, Boston should stand and
move around for about five minutes; the other doctor advised that Boston should avoid sitting
for more than one to two hours at a time.  A Memorial employee wrote “OK” on each note, and
Memorial did not discipline Boston again.  Indeed, Boston testified at her deposition that she
made “a good effort” to comply with her doctors’ instructions.  A few weeks later, Meyers told
Boston that she could begin working eight‐hour shifts instead of twelve‐hour shifts.  However,
after submitting her doctors’ notes, Boston’s attendance plummeted—she called in sick fourteen
times and worked only twelve shifts before resigning at the beginning of June.
No. 09‐3396                                                                                          Page 3

        Boston sued, alleging that Memorial ran afoul of the ADA by failing to accommodate
her  disability.    See  42  U.S.C.  §§  12112(a),  (b)(5)(A).    The  district  court  granted  summary
judgment for Memorial, concluding that Boston was not disabled under the ADA because her
physical impairment did not substantially limit a major life activity.  See id. § 12102(1)(A).
Boston had argued that she was substantially limited in the major life activities of caring for
herself  and  performing  manual  tasks.    See  29  C.F.R.  §  1630.2(i),  (j).    But  the  district  court
thought that Boston’s case was indistinguishable from Squibb v. Memorial Medical Center, 497
F.3d 775, 784 (7th Cir. 2007), which held that a plaintiff who could only occasionally cook, clean,
and shop for groceries—but could drive, bathe, brush her teeth, and dress herself—was not
substantially limited in the major life activity of caring for herself.  The district court reasoned
in the alternative that, even if Boston were disabled, she had not shown that Memorial failed
to accommodate her disability.

        Boston argues on appeal that she is disabled under the ADA; Squibb is distinguishable,
she says, because, unlike the plaintiff in that case, she is only occasionally capable of bathing
herself.  We think she has presented sufficient evidence that she is disabled at least to survive
a motion for summary judgment.  The Supreme Court has identified bathing in particular as
an activity that is “of central importance to people’s daily lives” and that a court must consider
when assessing whether a plaintiff is disabled under the ADA.  See Toyota Motor Mfg., Ky., Inc.
v. Williams, 534 U.S. 184, 202 (2002).  In Squibb we examined the daily tasks that the plaintiff
could perform in light of the daily tasks she could not perform; our evaluation convinced us
that, given what she could do, she was not severely restricted in the major life activity of caring
for herself.  497 F.3d at 784.  But in view of modern norms in American culture, the balance
changes significantly when an employee is not able to bathe on her own but needs help or must
go without.  The relevant deposition testimony is somewhat ambiguous, but as the non‐moving
party, Boston is entitled to the benefit of reasonable doubts.  Given the individualized inquiry
that  the  ADA  requires,  see  EEOC  v.  Lee’s  Log  Cabin,  Inc.,  546  F.3d  438,  442  (7th  Cir.  2008),
Memorial was not entitled to summary judgment on the ground that Boston was not a qualified
individual with a disability.

         But  Boston’s  claim  still  fails  because  she  has  not  shown  that  Memorial  failed  to
accommodate her.  Memorial first accommodated her back condition by offering her a new job
that was not as physically demanding as her old job.  See Mays v. Principi, 301 F.3d 866, 871, 872
(7th Cir. 2002).  When even the less‐demanding duties of her new position caused her condition
to  act  up,  Memorial  responded  to  Boston’s  request  for  an  additional  accommodation  by
permitting her to take more frequent breaks.  Contrary to Boston’s assertions in her brief, there
is no evidence in the record that Memorial refused to permit these additional breaks once it
understood  the  medical  necessity  or  that  Boston  thought  she  would  jeopardize  her  job  by
taking  the  breaks  and  so  suffered  in  silence  instead.    In  fact  Boston  acknowledged  in  her
No. 09‐3396                                                                                   Page 4

deposition testimony that she made “a good effort” to take more frequent breaks at work and
was not disciplined by Memorial after she gave Meyers a copy of her doctors’ orders.

        Boston  argues  that  Memorial  did  not  engage  her  in  the  “interactive  process”
contemplated by 29 C.F.R. § 1630.2(o)(3) to “identify the precise limitations resulting from the
disability and potential reasonable accommodations that could overcome those limitations.”
But even if Boston is correct, Memorial’s failure does not, by itself, entitle her to relief.  See
Ozlowski v. Henderson, 237 F.3d 837, 840 (7th Cir. 2001).  She must also show the existence of a
reasonable accommodation that, because there was no interactive process, she did not obtain.
See  Mays,  301  F.3d  at  870;  Ozlowski,  237  F.3d  at  840.    The  only  accommodation  she  has
identified, however, is taking more frequent breaks.  The undisputed evidence in the record
shows that Memorial permitted these breaks, and Boston nevertheless resigned after a few
more  weeks  of  work.    If  Memorial  erred  in  some  way  in  handling  Boston’s  request  for  an
accommodation, and we do not believe that it did, any such error was harmless.  See Mays, 301
F.3d at 871.

                                                                                        AFFIRMED.